UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 FILED BY THE REGISTRANT ¨ FILED BY A PARTY OTHER THAN THE REGISTRANT x Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ý Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-12 ALCO STORES, INC. (Name of Registrant as Specified In Its Charter) MILWAUKEE PRIVATE WEALTH MANAGEMENT, INC. VI CAPITAL FUND, LP VI CAPITAL MANAGEMENT, LLC DAVID W. POINTER CHARLES M. GILLMAN WILLIAM L. LECHTNER JOHN M. CLIMACO DILIP SINGH JEFFREY GEYGAN STANLEY B. LATACHA MARK D. STOLPER ROBERT J. SARLLS (Name of Person(s) Filing Proxy Statement, if other than the Registrant) PAYMENT OF FILING FEE (CHECK THE APPROPRIATE BOX): x No fee required. ¨ Fee computed on table below per Exchange Act Rule 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Exhibit 1 Concerned ALCO Stockholders Urges Incumbent Board to Cease Wasting Investor Resources and Accept the Will of the Stockholders Votes Overwhelmingly Support CAS July 30, 2014 NEW YORK Concerned ALCO Stockholders (CAS) is dissatisfied that the incumbent Board of Directors of ALCO Stores, Inc. ("ALCO" or "the Company"; Nasdaq: ALCS) chose to ignore the overwhelming voice of the Company’s stockholders this morning by opening and then immediately adjourning today’s Annual Meeting without recognizing the stockholder votes for the four proposals in the proxy, including the election of the Company’s Directors and the extension of the Company’s Amended and Restated Rights Agreement (the “Rights Agreement”). The unofficial tally of the votes to elect the Directors of the Company cast prior to the Annual Meeting was as follows: Total Votes - For each of the incumbent Directors led by Royce Winsten: - For the nominees represented by the CAS Gold Card: 1,038,588 to 1,766,766 In addition to expressing their unwillingness to support the incumbent Board’s future leadership of the Company, stockholders also overwhelmingly rejected continuing the Rights Agreement with over 80% of the votes cast prior to the meeting. The Company, at the direction of Royce Winsten, has been engaged in a frivolous and wasteful expenditure of ALCO’s resources to pursue a baseless allegation that CAS’ group was improperly formed and disclosed.With the vote from the stockholders now known, and the wishes of ALCO investors now expressed, it is clear that the incumbent Board is simply unwilling to accept the results of the stockholder vote against the incumbent Directors and against extending the Rights Agreement. CAS to date has been responsive to ALCO’s Board and has cooperated with the Company’s legal counsel’s requests and inquiries. CAS URGES ALCO’S INCUMBENT BOARD TO ACCEPT THE WILL OF THE STOCKHOLDERS, CERTIFY THE VOTES, AND ELIMINATE THIS EXPENSIVE DISTRACTION AND WASTE OF COMPANY RESOURCES. Contact: InvestorCom, Inc. John Grau, 203-972-9300
